                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION - FLINT

IN THE MATTER OF:
      NEIL & KARI JOHNSTON                                                 CASE NO:       21-30875
                                                                           CHAPTER:       13
                                                                           JUDGE:         APPLEBAUM

                    DEBTOR(S)
                       /

                                    ORDER VOLUNTARILY DISMISSING
                                        CHAPTER 13 PETITION


      Upon the motion of a party in interest, and pursuant to 11 U.S.C. Section 1307,

      IT IS HEREBY ORDERED:

      1.     That this case is dismissed, but the Court retains jurisdiction to receive and pass upon the final report
             of the Trustee and to make such further distribution orders with respect to fees, costs, other distribution
             and the discharge of the Trustee as may be necessary or proper; and

      2.     That the Clerk serve notice of the dismissal upon the debtor(s), the attorney for the debtor(s), and any
             party who was subject to an order to fund the Chapter 13 Plan, by regular mail forthwith; and

      3.     That the Clerk serve notice of the dismissal of this case upon all creditors who have filed proofs of
             claim in this case; and

      4.     Trustee shall holdover any funds on hand for a period of 30 days to allow for debtor counsel’s fee
             application, and

      4.     That the order previously entered, requiring the debtor(s) or another to pay over funds to the Trustee,
             be and it is hereby vacated; and that said persons shall no longer be required to make such payments
             and are hereby released from further liability with respect thereto.


Signed on August 23, 2021




           21-30875-jda      Doc 36     Filed 08/23/21     Entered 08/23/21 10:40:32         Page 1 of 1
